Title: General Orders, 5 November 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Nov: 5th 1776.
MaroneckGoshen.


Some Barracks having been already built at Peeks-kill, and others erecting for the reception of the troops at that place, the General directs, that the Major Generals do select from their several divisions, all their Convalescents and others not entirely Fit for duty, and have them sent up there under proper officers. Those men who have been sent into the Country to recruit, are to be included, if they are not well enough to return to their duty in Camp. This Order is not to extend to such sick as are fit subjects for the Hospital, nor is it intended to countermand the orders of the 3rd Instant, for discharging such of the sick Militia, as chuse to go home after the inspection of the General Officer commanding them: The Arms and Baggage of such men, as move to Peek’s-kill, to be taken along, as they are intended for the security of that post. Spare Arms properly put up may also be removed there.
The General is very sensible that the time of service, of many of the Militia, will soon expire, but as this is the most interesting and critical part of the Campaign, and their departure would greatly discourage the other troops, and injure the service; He doubts not their Love to their Country, will induce them to prolong their stay, until the Close of the Campaign, which must soon happen.
The several Brigadiers, and Colonels commanding Brigades, are immediately to make report of the Tools in their respective Brigades, to the Quarter-Master-General.
The General gives it strictly in charge, to the commanding officer of every regiment, to see that the bottom of the Tents are not covered with earth; and that upon the removal of the Army, at any time, and upon all occasions, Tents are the first things that are put into the Waggons allowed each regiment—The Brigadiers must pay attention to this also.

The order of yesterday with respect to Col. Bailey joining Col. Glover’s Brigade was founded on a mistake; that regiment is to continue as at present. Col. Webb’s is to join Colonel Glover’s brigade, and Col. Reed is to join Genl McDougall’s brigade.
